     Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 1 of 16 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

RUTH KLARIN SILVERMAN                     :
1681 Woodbluff Drive                      :
Powell, OH 43065,                         : Case No.
                                          :
                             Plaintiff,   :
                                          :
v.                                        :
                                          :
ROSSMAN & CO.                             :
SERVE: Business Filings Incorporated      :
       Statutory Agent                    :
       4400 Easton Commons Way, Suite 125 :
       Columbus, OH 43219                 : (JURY DEMAND ENDORSED HEREON)
                                          :
                             Defendant.   :

                                          COMPLAINT
                      (Violations of Federal and State Debt Collection Law)

Jurisdiction and Venue

1.       Plaintiff invokes the original jurisdiction of this Court under 28 U.S.C. §1331, which grants

this Court original jurisdiction over all civil actions arising under the Constitution, laws, or treaties

of the United States.

2.       Plaintiff invokes this Court’s original jurisdiction under 15 U.S.C. §1692k(d) by bringing

this action against the defendant under the Fair Debt Collection Practices Act (15 U.S.C. §1692 et

seq.), and such an action may be brought before any appropriate United States district court without

regard to the amount in controversy.

3.       Plaintiff invokes this Court’s supplemental jurisdiction under 28 U.S.C. §1367 by bringing

claims against the defendant under the Ohio Consumer Sales Practices Act (Ohio Rev. Code

§1345.01, et seq.), which are so related to the federal claims within this Court’s original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.


                                                    [1]
     Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 2 of 16 PAGEID #: 2




4.        This Court has personal jurisdiction over the defendant because: (a) the defendant has its

principal place of business in the State of Ohio and in this judicial district; (b) in cases arising

under the Fair Debt Collection Practices Act (hereinafter “FDCPA”), and in cases arising under

the Ohio Consumer Sales Practices Act (hereinafter “OCSPA”), the laws of the State in which this

Court sits determines whether it has personal jurisdiction over the defendant; and (c) under the

laws of the State of Ohio, this Court has personal jurisdiction over the defendant because the

defendant has its principal place of business at 7795 Walton Parkway in the City of New Albany,

Franklin County, Ohio.

5.        Venue in this Court is proper under 28 U.S.C. §1391(b) in that the events and omissions

giving rise to the plaintiff’s claims occurred in this judicial district.



Parties

6.        Plaintiff Ruth Klarin Silverman is a natural person who, at all times material hereto, resided

(and still resides) in the City of Columbus, County of Franklin, and State of Ohio. Mail is delivered

to her residence by the U.S. Post Office located in Powell, Ohio.

7.        Plaintiff is a “consumer”, as that term is defined by 15 U.S.C. §1692a(3).

8.        Defendant Rossman & Co. has alleged that the plaintiff is obligated to pay a “debt”, as that

term is defined by 15 U.S.C. §1692a(5).

9.        Defendant Rossman & Co. is a corporation formed under the laws of the State of Ohio, and

represents itself as having a principal place of business at 7795 Walton Parkway, New Albany,

Ohio 43054.

10.       Defendant Rossman & Co. has appointed Business Filings Incorporated, 4400 Easton

Commons Way, Suite 125, Columbus, Ohio 43219, as its Registered Agent for service of process



                                                   [2]
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 3 of 16 PAGEID #: 3




in Ohio. At all times material hereto, defendant Rossman & Co. was transacting business in the

State of Ohio.

11.     Defendant Rossman & Co. is a “debt collector”, as that term defined by 15 U.S.C.

§1692a(6), because it uses interstate commerce or the mails to engage in a business whose principal

purpose is the collection of consumer debts, and regularly collects or attempts to collect, directly

or indirectly, consumer debts owed to another.



Facts

12.     Defendant Rossman & Co. mailed a letter dated June 22, 2020 to the plaintiff, alleging that

it was a “private collection agency” that was asked and authorized to collect a debt owed to “OSU

Medical Ctr”. Defendant Rossman & Co. further alleged in its letter that plaintiff owed the sum

of $34.75 to OSU Medical Ctr on Account No. 17403915. In its letter, defendant Rossman & Co.

demanded payment of this sum and said that:

                 Unless you notify this office within 30 days after receiving this
                 notice that you dispute the validity of this debt or any portion
                 thereof, this office will assume this debt is valid. If you notify this
                 office in writing within 30 days from receiving this notice that you
                 dispute the validity of this debt or any portion thereof, this office
                 will obtain verification of the debt . . .

Plaintiff received this letter from defendant Rossman & Co. on or about June 29, 2020. A true

copy of the June 22, 2020 letter from defendant Rossman & Co is attached hereto as Exhibit “A”.

13.     On July 13, 2020, plaintiff sent a reply letter by Priority U.S. Mail to defendant Rossman

& Co. at P.O. Box 89471, New Albany, Ohio 43054. In her letter, plaintiff stated that:

                 This is in response to your June 22, 2020 letter alleging that I owe a
                 debt on the above-referenced accounts. I dispute your allegation
                 that I owe such a debt, because it should have been eradicated by a
                 patient financial assistance adjustment from the medical provider. I
                 therefore demand written verification of the alleged indebtedness.

                                                  [3]
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 4 of 16 PAGEID #: 4




                I further demand the full name and address of the original
                creditor.

                Unless and until you can provide me with such verification, I
                instruct you to cease and desist from communicating with me
                concerning this alleged debt.

A true copy of plaintiff’s July 13, 2020 letter to defendant Rossman & Co. is attached hereto as

Exhibit “B”.

14.     In response, defendant Rossman & Co. mailed a letter dated July 19, 2020 to the plaintiff

containing a notice that said:

                Attached please find the requested information regarding the
                account(s) listed below:

                Creditor             Account #    Regarding       Amt. Owed
                OSU Medical Ctr.     17403913     Silverman, Ruth       1.69
                OSU Medical Ctr.     17403914     Silverman, Ruth       8.00
                OSU Medical Ctr.     17403915     Silverman, Ruth      34.75

                This is a communication from a debt collector. This is an attempt
                to collect a debt. Any information obtained will be used for that
                purpose.


Plaintiff received the July 19, 2020 letter from defendant Rossman & Co. on or about July 26,

2020. A true copy of the July 19, 2020 letter from defendant Rossman & Co. is attached hereto as

Exhibit “C”.

15.     In its July 19, 2020 letter, defendant Rossman & Co. attempted to collect from the plaintiff

additional debts that defendant described as Account Nos. 17403913 and 17403914. It was the

first time that defendant Rossman & Co. attempted to collect these additional debts from the

plaintiff.

16.     With respect to Account Nos. 17403913 and 17403914, defendant Rossman & Co. failed

to include information in its July 19, 2020 letter notifying the plaintiff that: (a) unless, within thirty



                                                   [4]
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 5 of 16 PAGEID #: 5




(30) days after receipt of the notice, she disputed the validity of the debt, or any portion thereof,

the debt would be assumed to be valid by the debt collector; and (b) if she notified

the debt collector in writing within the thirty-day period that the debt, or any portion thereof, was

disputed, the debt collector would obtain verification of the debt and mail her a copy of such

verification.

17.     Under 15 U.S.C. §1692a(2), the July 19, 2020 letter that the plaintiff received from

defendant Rossman & Co. is defined was a “communication”.

18.     Under 15 U.S.C. §1692g(a), the July 19, 2020 letter that the plaintiff received from

defendant Rossman & Co., demanding payment of Account Nos. 17403913 and 17403914 for the

first time, was an “initial communication” to collect these debts.

19.     Defendant Rossman & Co. was required by 15 U.S.C. §1692g(a), to include the above-

described information in its July 19, 2020 letter because its letter was an “initial communication”

to collect Account Nos. 17403913 and 17403914 from the plaintiff. For its failure to include this

information in its July 19, 2020 letter, defendant Rossman & Co. was required to send this

information to the plaintiff within five (5) days after its “initial communication” with the plaintiff

to collect Account Nos. 17403913 and 17403914 from her.

20.     Defendant Rossman & Co. has failed to send this information to the plaintiff, even though

it is required by 15 U.S.C. §1692g(a).

21.     The actions and inactions of defendant Rossman & Co., described above, directly and

proximately caused the plaintiff to suffer injuries-in-fact including attorney fees and court costs,

emotional distress, mental anguish, anger, aggravation, anxiety, frustration, indignation, and loss

of sleep.




                                                 [5]
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 6 of 16 PAGEID #: 6




22.    On July 28, 2020, plaintiff acting through her counsel faxed a letter to defendant Rossman

& Co., notifying the defendant that it had violated 15 U.S.C. §1692g(a) and requesting a reply.

The defendant failed to reply. A true copy of the July 28, 2020 letter to defendant Rossman & Co.

is attached hereto as Exhibit “D”.

23.    On August 12, 2020, plaintiff acting through her counsel faxed another letter to defendant

Rossman & Co., notifying the defendant that it had violated 15 U.S.C. §1692g(a), requesting a

reply by August 15, 2020, and stating that the plaintiff would “presume that your silence is your

admission of liability”. The defendant again failed to reply. A true copy of the August 12, 2020

letter to defendant Rossman & Co. is attached hereto as Exhibit “E”.



First Claim for Relief: Violation(s) of the FDCPA

24.    Plaintiff restates each and every allegation contained in Paragraphs 1 through 23, inclusive,

of this Complaint as is fully rewritten herein.

25.    According to 15 U.S.C. §1692g(a):

               Within five days after the initial communication with a consumer in
               connection with the collection of any debt, a debt collector shall,
               unless the following information is contained in the initial
               communication or the consumer has paid the debt, send the
               consumer a written notice containing—
                                                 ***
               (3) a statement that unless the consumer, within thirty days after
               receipt of the notice, disputes the validity of the debt, or any portion
               thereof, the debt will be assumed to be valid by the debt collector;
               [and]

               (4) a statement that if the consumer notifies the debt collector in
               writing within the thirty-day period that the debt, or any portion
               thereof, is disputed, the debt collector will obtain verification of the
               debt or a copy of a judgment against the consumer and a copy of
               such verification or judgment will be mailed to the consumer by
               the debt collector . . .


                                                  [6]
  Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 7 of 16 PAGEID #: 7




26.    The actions and inactions of defendant Rossman & Co., described above, violated these

provisions of 15 U.S.C. §1692g(a).

27.    By its actions and inactions, described above, defendant Rossman & Co. has admitted

liability for violating 15 U.S.C. §1692g(a).

28.    In violating 15 U.S.C. §1692g(a), as described above, defendant Rossman & Co. directly

and proximately caused the plaintiff to suffer injuries-in-fact for: (a) monies that plaintiff has paid

or owes for attorney fees and court costs; (b) emotional distress and mental anguish; and (c) anger,

aggravation, anxiety, frustration, indignation, and loss of sleep.



Second Claim for Relief: Violation(s) of the OCSPA

29.    Plaintiff restates each and every allegation contained in Paragraphs 1 through 28, inclusive, of

this Complaint are restated as if fully rewritten herein.

30.    Ohio Rev. Code §1345.02(A) provides that:

             No supplier shall commit an unfair or deceptive act or practice in
             connection with a consumer transaction. Such an unfair or deceptive
             act or practice by a supplier violates this section whether it occurs
             before, during, or after the transaction.
31.    Under Ohio Rev. Code §1345.02(A), a debt collector is a “supplier” and the debts that

defendant identified as Account Nos. 17403913 and 17403914 arise out of consumer transactions.

32.    The actions and inactions of defendant Rossman & Co., described above, constitute unfair

acts or practices violating Ohio Rev. Code §1345.02(A).

33.    Ohio Rev. Code §1345.03(A) provides that:

               No supplier shall commit an unconscionable act or practice in
               connection with a consumer transaction. Such an unconscionable act
               or practice by a supplier violates this section whether it occurs
               before, during, or after the transaction.




                                                 [7]
     Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 8 of 16 PAGEID #: 8




34.      The actions and inactions of defendant Rossman & Co., described above, constitute

unconscionable acts or practices violating Ohio Rev. Code §1345.03(A).

35.      The violations of Ohio Rev. Code §§1345.02(A) and 1345.03(A) by defendant Rossman

& Co. directly and proximately caused the plaintiff to suffer injuries-in-fact for: (a) monies that

plaintiff has paid or owes for attorney fees and court costs; (b) emotional distress and mental

anguish; and (c) anger, aggravation, anxiety, frustration, indignation, and loss of sleep.



         WHEREFORE, plaintiff Ruth Klarin Silverman demands judgment against defendant

Rossman & Co. for:

a.       An award of statutory damages of $1,000.00 under 15 U.S.C. §1692k(a)(2);

b.       An award of actual damages under 15 U.S.C. §1692k(a)(1) and Ohio Rev. Code

§1345.09(A) for monies that plaintiff has paid or owes for attorney fees and court costs; for

emotional distress and mental anguish; and for anger, aggravation, anxiety, frustration,

indignation, and loss of sleep.

c.       An award of treble damages under Ohio Rev. Code §1345.09(B);

d.       An award of reasonable attorney fees and the costs of this action under 15 U.S.C.

§1692k(a)(3);

e.       An award of pre-judgment and post-judgment interest; and

f.       Such other relief as this Court deems necessary or proper under 15 U.S.C. §1692, et seq.



                                          JURY DEMAND

         Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.



                                                  [8]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 9 of 16 PAGEID #: 9




                                   Respectfully submitted,

                                   /s/ Robert J. Fitrakis

                                   Robert J. Fitrakis (0076796)
                                   FITRAKIS & GADELL-NEWTON, LLC
                                   1021 East Broad Street
                                   Columbus, OH 43205
                                   Phone: (614) 307-9783
                                   Fax: (614) 929-3513
                                   E-Mail: fgnlegal@gmail.com
                                   Trial Attorney for Plaintiff




                                     [9]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 10 of 16 PAGEID #: 10




                                      [10]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 11 of 16 PAGEID #: 11




                                      [11]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 12 of 16 PAGEID #: 12




                                      [12]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 13 of 16 PAGEID #: 13




                                      [13]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 14 of 16 PAGEID #: 14




                                      [14]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 15 of 16 PAGEID #: 15




                                      [15]
Case: 2:20-cv-04553-SDM-KAJ Doc #: 1 Filed: 09/02/20 Page: 16 of 16 PAGEID #: 16




                                      [16]
